 

Hydrocarb Energy Corp. 10-Q [hecc-10q_013116.htm]

 

Exhibit 10.22





 

CONSULTING AGREEMENT 

This Consulting Agreement (the “Agreement”) is made and entered into effective
the 4th day of January, 2016 (the “Effective Date”), by and between Hydrocarb
Energy Corporation, a Nevada corporation (“Hydrocarb”) and
PowerTradersPress.com, Inc (“Consultant”), for the limited purposes set forth
herein.

RECITALS

WHEREAS, Hydrocarb desires to engage Consultant to provide public relations and
investor relations consulting services (“Consulting Services”) to Hydrocarb and

WHEREAS, Consultant desires to provide Consulting Services to Hydrocarb.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
payments herein provided to be made by Hydrocarb to Consultant, the parties
agree as follows:

AGREEMENT

1.

Consultant’s Duties. During the term of this Agreement, as and when requested,
Consultant will provide Consulting Services to Hydrocarb.

2.

Consultant’s Fee. Hydrocarb will pay Consultant 1,500,000 shares of Hydrocarb
restricted stock (“Restricted Shares”). These Restricted Shares are fully earned
by Consultant effective immediately.

3.

Term. The engagement of services will begin on the Effective Date and shall
conclude on the first anniversary of the Effective Date (the “Term”).

4.

Information Related to the Hydrocarb.

A.

Hydrocarb will provide Consultant with all information reasonably requested by
Consultant for public relation purposes. Consultant acknowledges that, as a
result of providing Services to Hydrocarb, Consultant will receive access to
Proprietary Information of Hydrocarb.

B.

Hydrocarb and Consultant intend this to be a contract for services and each
considers the products and results of the Consulting Services to be rendered by
Consultant (the “Work”) to be work made for hire. Consultant acknowledges and
agrees that the Work and all rights thereto belong to and shall be the sole and
exclusive property of Hydrocarb. If for any reason the Work would not be
considered work made for hire under applicable law, Consultant sells, assigns,
and transfers to Hydrocarb, its successors and assigns, the entire right, title,
and interest in and to the Work.

 

1 

 

 

C.

Consultant agrees that Consultant will maintain the confidentiality of the
Proprietary Information at all times during and after the Term of this Agreement
and will not, at any time, directly or indirectly, use any Proprietary
Information for its own benefit or for the benefit of any other person, reveal
or disclose any Proprietary Information to any person other than authorized
representatives of Hydrocarb, except with the prior written consent of
Hydrocarb. The covenants in this Section 4 will not apply to information that
(i) is or becomes available to the general public through no breach of this
Agreement by Consultant; or (ii) Consultant is required to disclose by
applicable law or court order; provided, however, that Consultant will notify
Hydrocarb of such required disclosure as much in advance as practicable in the
circumstances and cooperate with Hydrocarb to limit the scope of such
disclosure.

D.

Upon the expiration or termination of this Agreement for any reason, Consultant
will turn over and return to Hydrocarb all Proprietary Information in any form
(including all copies and reproductions thereof) and all other property
whatsoever of Hydrocarb in or under its possession or control. Any fees due
Consultant at the time of such expiration or termination may be withheld pending
receipt of such items.

E.

“Proprietary Information” means any information relating to the business of
Hydrocarb including, but not limited to, information relating to customers,
clients, suppliers, distributors, investors, lenders, consultants, independent
contractors; price lists and pricing policies; financial statements and
information; budgets and projections; business plans; production costs; market
research; marketing, sales and distribution strategies; manufacturing
techniques; processes and business methods; technical information; pending
projects and proposals; new business plans and initiatives; research and
development projects; inventions, discoveries, ideas, technologies, trade
secrets, know-how, formulae, designs, patterns, marks, names, improvements,
industrial designs, mask works, works of authorship and other intellectual
property; devices; samples; plans, drawings and specifications; photographs and
digital images; computer software and programming; all other confidential
information and materials relating to the businesses of Hydrocarb; and all
notes, analyses, compilations, studies, summaries, reports, manuals, documents
and other materials prepared by or for Hydrocarb containing or based in whole or
in part on any of the foregoing (all of the foregoing, whether communicated in
verbal, written, graphic, electronic or any other form, whether or not
conceived, developed or prepared in whole or in part by Consultant).

5.

Termination of Contract. This Agreement shall terminate on the Completion Date
unless extended by written mutual agreement of Hydrocarb and Consultant.

6.

Rules and Regulations. Consultant represents and warrants on its own behalf and
on behalf of its employees, officers, directors and consultants (each a
“Consultant Party”), that each has all necessary registrations, licenses and
permits to perform its obligations under this Agreement; each Consultant Party
shall perform its obligations under this Agreement in accordance with all
applicable state and federal laws and regulations; and Consultant agrees to
indemnify and hold Hydrocarb, its officers, directors, employees, attorneys and
assigns (collectively the “Hydrocarb Parties”) harmless from any costs, fees,
damages, liabilities or expenses whatsoever that such Hydrocarb Party is
required to pay as a result of the breach of this Section 6 by any Consultant
Party. The terms, conditions and requirements of this Section 6 shall survive
any termination of this Agreement.

 

2 

 

 

7.

Trading. Consultant confirms that Hydrocarb is a publicly-traded company.
Consultant agrees that neither Consultant, nor any Consultant Party will take
any action to (a) directly or indirectly buy, sell, advise a market maker to
post a bid or ask price, sell short, or cover any short sale (each a “Trading
Transaction”); or (b) induce, instruct or advise any person to affect a Trading
Transaction, based on any material non-public information relating to Hydrocarb,
including, but not limited to information which may be part of the Proprietary
Information, learned as a result of the Consulting Services, and/or as a result
of any contemplated, pending, proposed, consummated or terminated transaction,
agreement or understanding (including, but not limited to the Transaction),
whatsoever. The requirements of this Section 8 shall survive the termination of
this Agreement.

8.

Miscellaneous.

A.

Assignment. This Agreement shall not be assigned by either party without prior
written consent of the other party. The use of any subcontractor by Consultant
shall be subject to prior written consent of Hydrocarb.

B.

Hydrocarb Representative. Hydrocarb’s representative shall be Andrew Lai and
Kent Watts, or such other persons as Hydrocarb shall designate by written notice
to Consultant.

C.

Attorney’s Fees. If either party retains an attorney to enforce this Agreement,
then the party prevailing in litigation is entitled to recover reasonable
attorney’s fees and court and other costs.

D.

Binding Effect. This Agreement binds, benefits, and may be enforced by the
successors in interest to the parties.

E.

Choice of Law. This Agreement will be construed under the laws of the state of
Texas, without regard to choice-of-law rules of any jurisdiction. Venue for any
cause of action arising hereunder is in a court of competent jurisdiction in
Harris County, Texas.

F.

Counterparts; Facsimile Execution. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same Agreement. Delivery of an executed
counterpart of this Agreement by facsimile shall be equally as effective as
delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by facsimile also shall
deliver an original executed counterpart of this Agreement but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, or binding affect hereof.

G.

Waiver of Default. It is not a waiver of or consent to any default under this
Agreement if the non-defaulting party fails to declare immediately a default or
delays in taking any action. Pursuit of any remedies set forth in this Agreement
does not preclude the pursuit of other remedies in this Agreement or provided by
law.

H.

Further Assurances. Each signatory party agrees to execute and deliver any
additional documents and instruments and to perform any additional acts
necessary or appropriate to perform the terms, provisions, and conditions of
this Agreement and all incs contemplated by this Agreement.

I.

Indemnification. To the extent allowed by law each of the parties agree to
indemnify, defend, and hold harmless the other party from any loss, attorney’s
fees, expenses, or claims attributable to breach or default of any provision of
this Agreement by the indemnifying party provided that the requirements of this
Section 8(I) shall in no way limit the Consultant’s obligations under Section 6
of this Agreement.

 

3 

 

 

J.

Integration. This Agreement contains the complete agreement of the parties and
cannot be varied except by written agreement of the parties. The parties agree
that there are no oral agreements, representations, or warranties that are not
expressly set forth in this Agreement. This Agreement may be amended only by
written agreement signed by both Hydrocarb and Consultant.

K.

Legal Construction. If any provision in this Agreement is for any reason
unenforceable, to the extent the unenforceability does not destroy the basis of
the bargain among the parties, the unenforceability will not affect any other
provision hereof, and this Agreement will be construed as if the unenforceable
provision had never been a part of the Agreement. Whenever context requires, the
singular will include the plural and neuter include the masculine or feminine
gender, and vice versa. Article and section headings in this Agreement are for
reference only and are not intended to restrict or define the text of any
section. The Agreement will not be construed more or less favorably between the
parties by reason of authorship or origin of language.

L.

Independent Contractor. Nothing in this Contract will be construed as creating
any form of partnership or joint venture relationship between the parties. The
parties are independent contractors with respect to each other.

EXECUTED IN MULTIPLE COUNTERPARTS TO BE EFFECTIVE ON THE DATE SET FORTH ABOVE.

      Hydrocarb:   Consultant:       Hydrocarb Energy Corporation
a Nevada Corporation   PowerTradersPress.com       By: /s/ Andrew Lai   By: /s/
Joseph Matz    Andrew Lai   Name: Joseph Matz    Chief Financial Officer  
Title: President          Date: January 8, 2016    

 

 

4 

